Case 19-16261-amc        Doc 64 Filed 11/25/20 Entered 11/25/20 13:58:52                 Desc Main
                               Document      Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re: Michael A. Damico and Hedy Damico             CHAPTER 13
  a/k/a Hedy Altschuler,
         Debtors.                                      BANKRUPTCY CASE NUMBER
                                                       19-16261/AMC
  Carrington Mortgage Services, LLC as
  servicer for Wilmington Savings Fund
  Society, FSB, as trustee of Stanwich
  Mortgage Loan Trust F,
         Movant,
  v.
  Michael A. Damico and Hedy Damico a/k/a
  Hedy Altschuler,
         Debtors,
  and
  William C. Miller, Trustee,
         Additional Respondent.
                              CERTIFICATION OF DEFAULT

       Kristen D. Little, Esquire, Attorney for Movant, certifies that Debtors have defaulted

upon the terms of this Court's Stipulation and Order dated July 9, 2020. It is further certified that

the attached notice, marked as Exhibit "A," was served upon the Debtors and Debtors' Attorney

on November 5, 2020. The Debtors have failed to cure the default as set forth in the Notice. The

Debtors have failed to make the following payments:

Regular payments of $1,341.82 from August 1, 2020 through November 1, 2020            $5,367.28;
Attorney Fees associated with this default                                              $300.00
Less Debtor’s Suspense                                                                   $(2.52)
TOTAL DEFAULT                                                                         $5,664.76

       Accordingly, pursuant to the Stipulation and Order, Movant respectfully requests this

Court to enter the attached Order granting Movant relief from the automatic stay.

                                                      Respectfully submitted,

                                                              /s/ Kristen D. Little
Dated: November 25, 2020                              BY:
                                                      Kristen D. Little, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
S&D File #:18-060945                                  PA BAR ID #79992
                                                      klittle@logs.com
                                                      pabk@logs.com
